Case: 12-10651       Document: 00512148797         Page: 1     Date Filed: 02/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 20, 2013
                                     No. 12-10651
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

KASSAN KHALID MORGAN, also known as Don-C, also known as K. C.,

                                                  Plaintiff-Appellant

v.

RICHARD BARNETT, JR.; ANDREW GREEN; ERIC MILBERN; KAREN DIE;
LISA JAMES; JUSTIN ROY,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 7:09-CV-167


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Kassan Khalid Morgan, Texas prisoner # 1306656, has filed a motion for
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
judgment granting the defendants’ motion for summary judgment and
dismissing Morgan’s 42 U.S.C. § 1983 action. The district court denied Morgan’s
IFP motion, certifying, pursuant to 28 U.S.C. § 1915(a)(3), that the appeal was
not taken in good faith.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-10651     Document: 00512148797     Page: 2   Date Filed: 02/20/2013

                                  No. 12-10651

      By moving for leave to proceed IFP, Morgan is challenging the district
court’s certification decision. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.
1997). His motion must thus “be directed solely to the trial court’s reasons for
the certification decision.” Id. To obtain permission to proceed IFP, Morgan
must show that he is a pauper and that he will present a nonfrivolous appellate
issue. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
      Morgan does not challenge the district court’s determination that his
grievance failed to include the information required to provide prison officials
with a fair opportunity to address the problems that later formed the basis of his
§ 1983 action. Johnson v. Johnson, 385 F.3d 503, 516-17 (5th Cir. 2004);
Woodford v. Ngo, 548 U.S. 81, 93 (2006). Accordingly, he has abandoned any
challenge to that determination, see Brinkmann v. Dallas Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987), and has thus failed to demonstrate that
his “appeal involves legal points arguable on their merits” as to the dismissal of
his § 1983 action based on his failure to exhaust. Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983) (internal quotation marks and citation omitted). Because
Morgan has not shown that his appeal involves a nonfrivolous issue, we deny his
motion to proceed IFP on appeal and dismiss his appeal as frivolous. See Baugh,
117 F.3d at 202 & n.24; 5TH CIR. R. 42.2.
      The dismissal of Morgan’s appeal counts as a strike for purposes of 28
U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir.
1996). Morgan is cautioned that if he accumulates three strikes under § 1915(g)
he will not be allowed to proceed IFP in any civil action or appeal filed while he
is incarcerated or detained in any facility unless he “is under imminent danger
of serious physical injury.” See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED.




                                        2